Conviction is for burglary, punishment being ten years in the penitentiary.
This is a companion case to No. 17,555,* Morrow v. State, this day affirmed. The record is practically identical in the two cases. We were at some pains to set out the evidence in Morrow's case upon which the disposition of the appeal turned and it is not necessary to repeat it. The same questions of law arise here as is in that case, and our affirmance of the Morrow case calls for the same action here.
The judgment is affirmed.
Affirmed.
MORROW, P. J., absent.
* (Page 117 of this volume). *Page 87